DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a scrap submergence device including either or both of a diverter or a hood, does not reasonably provide enablement for a scrap submergence device without at least one of these features.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, the term “can be suspended…” renders the scope of the claim indefinite since it is not clear if the diverter must be suspended as recited or if this is merely a non-limiting option that the component can possess, rendering the scope of the claim indefinite. 
2) In claims 1 and 2, from which claims 3-13, 15 and 16 depend, a diverter or vortex diverter are recited but no structure, function or description is recited as to the diverter, rendering the scope of the claims indefinite in that it is not clear exactly what this diverter should comprise.
3) In claim 8, the term “said wall” lacks antecedent basis, rendering the scope of the claim indefinite. 
4) in claim 16, the term “said burner” lacks antecedent basis, rendering the scope of the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 8-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,513,207 to Kavia (Kavia). Kavia teaches a molten metal scrap submergence system including a furnace (figure 2) with a vortexing scrap submergence well (16) including a diverter (32) suspended above the well and oriented for immersion in a bat of molten metal circulation within the well, showing all aspects of claim 2.
With respect to claim 5, the diverter of Kavia comprises a disk (32) suspended from a post (34).
With respect to claim 8, the diverter (32) has a dimension larger than an exit (20).
With respect to claim 9, the diverter of Kavia can be raised and lowered. 
With respect to claim 10, the system of Kavia includes a hood or cover over the well (16) (see the cover in figure 2 for example).

With respect to claim 15, the hood or top of the well of Kavia would conform with the shape of the well, which is circular and would thereby be of cylindrical shape.
With respect to claim 16, Kavia teaches measuring the temperature of the furnace and automatically operating a burner (12) should the temperature fall below a desired temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavia. Kavia teaches a vessel (figure 2) including an interior surface (16) for containing molten metal and an opening (28) for receiving solid metal (30) at an upper portion of the interior surface, an outlet .


Claims 3, 4, 6, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavia. As applied to claim 2 above, Kavia shows all aspects of the above claims except the specific shape or composition of the diverter (32) although Kavia does state that the diverter (32) can be of any desired shape and made of common construction materials suitable for molten metal contact (see col. 4 lines 48-55 for example) which would include the shapes and materials instantly recited in the scope of allowable shapes and materials recited by Kavia. It has been held that where the prior art includes a claimed range within its scope and absent any demonstrated new or unexpected results arising therefrom, a prima facie case of obviousness exists. See MPEP 2144.05. In the instant case, motivation to construct the diverter (32) of Kavia of any materials or shapes allowed by Kavia, including those instantly claimed, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0226764 (the publication of the instant application) is also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk